     Case 1:20-cv-01303-DAD-BAM Document 26 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH CLARENCE EASTMAN,                           No. 1:20-cv-01303-NONE-BAM (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DISMISSING
14    TUOLUMNE COUNTY JAIL, et al.,                      ACTION FOR FAILURE TO STATE A
                                                         CLAIM, AND DIRECTING CLERK OF
15                       Defendants.                     COURT TO ASSIGN DISTRICT JUDGE
                                                         AND CLOSE THE CASE
16
                                                         (Doc. No. 22)
17

18          Plaintiff Joseph Clarence Eastman is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 12, 2021, the assigned magistrate judge screened the second amended

22   complaint and issued findings and recommendations recommending that this action be dismissed,

23   without prejudice, based on plaintiff’s failure to comply with Federal Rule of Civil Procedure 8

24   and failure to state a cognizable claim upon which relief may be granted. (Doc. No. 22.) The

25   findings and recommendations were served on plaintiff and contained notice that plaintiff’s

26   objections, if any, were to be filed within fourteen (14) days of the date of service. (Id. at 12.)

27          Although the deadline to file objections had passed, on March 18, 2021, plaintiff filed

28   objections to the findings and recommendations, asserting that he would like to proceed upon the
                                                         1
     Case 1:20-cv-01303-DAD-BAM Document 26 Filed 04/09/21 Page 2 of 2


 1   first amended complaint that was not screened rather than the second amended complaint that was

 2   screened by the magistrate judge. (Doc. No. 23.) Plaintiff does not otherwise address the merits

 3   of the pending findings and recommendations. (See id.)

 4          The court finds plaintiff’s request to be unwarranted. Having reviewed both the first and

 5   second amended complaints, the court finds the allegations therein to be largely the same, and

 6   both fail to state a cognizable claim for relief. It would be an unnecessary expenditure of judicial

 7   resources for the court to vacate the pending findings and recommendations merely to screen

 8   plaintiff’s first amended complaint. As plaintiff has not otherwise addressed the merits of the

 9   magistrate judge’s screening order, and in any case has filed untimely objections, the court finds

10   that plaintiff has failed to present any basis upon which the findings and recommendations should

11   be rejected.

12          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

13   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

14   objections, the court concludes that the magistrate judge’s findings and recommendations are

15   supported by the record and by proper analysis.

16          Accordingly,

17      1. The findings and recommendations issued on February 12, 2021, (Doc. No. 22), are

18          adopted in full;

19      2. This action is dismissed for failure to comply with Federal Rule of Civil Procedure 8 and

20          failure to state a cognizable claim upon which relief may be granted; and
21      3. The Clerk of the Court is directed to to assign a district judge to this case for the purpose

22          of closing the case and then to close the case.

23   IT IS SO ORDERED.
24
        Dated:      April 9, 2021
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                       2
